SCHWAB, C. J.
In this equity proceeding defendant appeals from a decree dismissing plaintiffs suit contending the court had no power to order dismissal "without prejudice.” At trial plaintiffs presented their case-in-chief and rested. The defendants rested without introducing any testimony and moved for a decree of dismissal on the ground that plaintiffs had failed to prove they were entitled to any relief. The court found that the motion was well taken and that it should be allowed.
The dismissal of a suit on motion of a defendant after plaintiff has rested constitutes a bar to any subsequent suit for the same cause. ORS 18.220; Kelley et ux. v. Mallory et ux., 202 Or 690, 277 P2d 767 (1954).
Reversed and remanded for entry of a decree dismissing with prejudice.